


[gdlogonov12.jpg]Green Dot Corporation




August 27,2013


By Electronic Mail
Grace Wang
90 Manor Road South
Esher, Surrey, KT10 OQQ


Dear Grace:
The purpose of this letter is to set forth in writing the terms of your offer of
employment with Green Dot Corporation (the "Company"). This offer and your
employment relationship will be subject to the terms and conditions of this
letter.
Your employment with the Company will commence prior to December 1st, 2013 and
your title will be Chief Financial Officer, hi this position, you will be
reporting directly to Steve Streit. This position is based at the Company's
offices in Pasadena, California, but your job duties may require travel as
needed.
1.
Compensation. If you decide to accept our offer, your initial salary will be
$400,000 on an annualized basis, less applicable withholdings, payable bi-weekly
in accordance with the Company's normal payroll practices. Adjustments to salary
or other compensation, if any, will be made by the Company in its sole and
absolute discretion. This position is an exempt position, which means you are
paid for the job and not by the hour. Accordingly, you will not receive overtime
pay.

2.
Executive Officer Incentive Bonus Plan. In addition to your annual salary, you
will be eligible to receive an annual bonus of up to 75%, which will be based
upon the Company's achievement of earnings and revenue metrics established by
the Compensation Committee. This bonus (and any other bonus for which you may
become eligible) will be paid out in accordance with the Company's standard
bonus practices and policies (including, but not limited to, the requirement mat
you be employed by the Company on the date bonuses are paid out to other
executive officers.

3.
Stock Options. Subject to the approval of the Company's Board of Directors, you
will be granted an option to purchase 100,000 shares of the Company's common
stock at an exercise price per share equal to die fair market value of die
Company's common stock on the date of grant. This option will be granted under,
and subject to the terms and conditions of, the Company's 2010 Stock Plan (the
"Plan").

In addition to the above mentioned options, you will also be granted 100,000
restricted stock units (RSU's), which are also subject to the terms and
conditions of the Company's 2010 Stock Plan (The "Plan").




--------------------------------------------------------------------------------




4.
Relocation. The Company will cover the costs associated with the actual move of
your household and personal effects to Southern California up to a maximum of
$150,000 (gross). Please note, any relocation expenses reimbursed or paid on
your behalf are not excludable as qualified moving expenses under the Internal
Revenue Code will be considered taxable income to you and will be subject to
applicable withholding requirements. The total relocation costs paid on your
behalf will vest in equal monthly installments during your first twelve (12)
months of employment. In the event you voluntarily resign your employment with
the Company for any reason whatsoever prior to the completion of your first
twelve (12) months of employment, you hereby agree to reimburse the Company any
unvested amount in full.

5.
Sign On Bonus. In addition to your annual salary, you will be eligible to
receive a one-time sign on bonus of $310,000. This bonus will be paid out in
accordance with the Company's standard bonus practices and is subject to all
applicable taxes.

6.
Fringe Benefits. You will also be entitled to the standard employment benefit
package that is available to all Company employees, which is subject to change.
This will include Health, Dental and Vision coverage, plus participation in
other plans currently maintained by the Company or which may become available to
Company employees from time to time. You are also eligible to accrue three (3)
weeks of vacation per year, subject to the Company's vacation policy.

7.
At-Will Employment Relationship. If you accept our offer, your employment with
the Company will be "at-will." This means you may resign at any time for any
reason. Likewise, the Company may terminate the employment relationship at any
time, with or without cause or advance notice. In addition, we reserve the right
to modify your position, duties, and reporting relationship as needed and to use
discretion in deciding on appropriate discipline. Any change to the at-will
employment relationship must be by a specific, written agreement signed by you
and die Company's CEO. As a professional courtesy, the Company requests that you
provide reasonable notice of any voluntary resignation in order to allow the
Company time to transition your duties and responsibilities to other employees.

8.
Conflicts of Interest. During the term of your employment with the Company, you
must not engage in any work, paid or unpaid, that creates an actual conflict of
interest with the Company. Such work shall include, but is not limited to,
directly or indirectly competing with the Company in any way, or acting as an
officer, director, employee, consultant, stockholder, volunteer, lender, or
agent of any business enterprise of the same nature as, or which is in direct
competition with, the business in which the Company is now engaged or in which
the Company becomes engaged during the term of your employment with the Company,
as may be determined by the Company in its sole discretion. If the Company
believes such a conflict exists during the term of this Agreement, the Company
may ask you to choose to discontinue the other work or resign employment with
the Company.





--------------------------------------------------------------------------------




9.
Contingencies. Your employment with the Company is conditioned on the following:

•
As an employee of the Company, you will have access to certain confidential
Company information, client lists, sales strategies and die like and you may,
during the course of your employment, develop certain information or inventions,
which will be the property of the Company. To protect the interests of the
Company, you will need to sign and abide by the enclosed "Employee Inventions
and Confidentiality Agreement" as a condition of your employment.

•
For purposes of federal immigration law, you will be required to show the
Company original documents that verify your identity and your legal right to
work in the United States (please bring suitable documentation with you on the
first day of employment). If such documentation is not provided to us within
three business days of your Start Date, our employment relationship with you may
be terminated.

•
You must successfully complete a background check.

10.
Entire Agreement. This letter, including the Employee Inventions and
Confidentiality Agreement, sets forth the terms of your employment with the
Company and supersedes any prior representations or agreements, whether written
or oral. This letter may not be modified or amended except by a written
agreement signed by you and an authorized officer of the Company.

11.
Choice of Law. This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed by
and under the laws of the State of California.

To indicate your acceptance of the Company's offer, please sign and date this
letter in the space provided below and send via fax (626-219-8708), mail, or
scanned email.
Sincerely,
/s/ James Koster


James Koster
Senior Vice President, Human Resources


ACCEPTANCE:


I have read the foregoing letter and agree with the terms and conditions of my
employment as set forth. I understand and agree that my employment with the
Company is at-will.


DATE:
10/22/2013
SIGNATURE:
/s/ Grace Wang
NAME (printed):
Grace Wang





